Citation Nr: 1816195	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from November 1981 to September 1994 and from January 1997 to January 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits sought.  

In October 2016, the Veteran testified before the undersigned at a videoconference Board hearing.  A transcript of the hearing is of record. 

This matter was most recently before the Board in March 2017 when it was remanded for additional development.    


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's OSA is related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that her current OSA began during active service. Specifically, she states that it is the result of exposure to chemicals and dust during service or due to an in-service accident that caused her to swallow fuel.  In the alternative, the Veteran asserts that her OSA is secondary to her service-connected deviated septum and/or sinusitis.  Moreover, she consistently reports that she experienced sleeping problems since active service.   

The Board finds that the evidence of record supports a grant of service connection for OSA. In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b).  The medical evidence of record establishes that the Veteran has a current OSA disability.  In addition, although there is evidence against the claim, a February 2018 VA physician found the Veteran's current OSA to be related to her active service.  The examiner provided a thorough review of the record, to include the Veteran's service treatment records and post-service VA and private treatment records.  The examiner also cited to and submitted relevant medical literature to support her opinion.  Moreover, the examiner considered the Veteran's lay statements and history of sleep difficulties, to include her ongoing symptoms of snoring and fatigue.     

Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a diagnosis of OSA which is related to her active duty service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for OSA is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for OSA is granted. 



____________________________________________
ANTHONY C. SCIRE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


